DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 9/10/21. Claims 2, 3, 5 and 6 are cancelled. Claims 11-17 remain withdrawn. Claims 1, 4, 7, 9-17 and 31-32 are currently pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the signal is indicative of the susceptibility of ulcer. It is unclear if there is a determination made by the device or if it just provides a notification. Similarly, how is a diabetic foot ulcer reference value determined?
Claims 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is bisymmetric as it is recited the claim. What is the plane on which the symmetry is determined?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al US 2016/0310034 in view of Sarrafzadeh et al. US 2014/0288397 further in view of Engler et al. US 2013/0261496.
Regarding claim 1, Tonar discloses an apparatus for assessing susceptibility of tissue to formation of a diabetic foot ulcer, said apparatus comprising: 
 	a plurality of electrodes embedded on a substrate, wherein a pair of said electrodes is capable of forming a capacitive sensor configured to measure a first capacitance of a first region of tissue proximate to said capacitive sensor ([¶67] electrodes 24 and 26 embedded in the substrate 14), wherein said measured first capacitance corresponds to a level of extracellular fluid (ECF) at said region of foot tissue ([¶51] subdermal moisture is measured which would include extracellular fluid)
 	a drive circuit electronically coupled to said electrodes ([¶62] the electrodes are excited), 
 	a processor electronically coupled to said drive circuit, and 
 	a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor, perform the steps of: 
 	receiving information regarding said measured first capacitance from said drive circuit ([¶62]),  
comparing said measured first capacitance to a first reference value ([¶81]), and 
providing a signal if said measured first capacitance differs from said first reference value by an amount greater than a first predetermined threshold, and 
wherein said signal is indicative of the susceptibility of the tissue to diabetic foot ulcer formation ([¶5,64,81] the damage skin is identified and marked on the display. The device determines whether ulcers are likely to form whether they are diabetes related or not. Tonar discloses the same comparisons and would be able to identify ulcer formation is a patient with diabetes).  
Further, the limitation of “said signal is indicative of the susceptibility of the tissue to diabetic foot ulcer formation” is merely an intended use limitation and the device of Tonar is capable of performing the intended use. 
Tonar does not specifically disclose that the reference value is a DFU reference value. However, the same type of sensing used in Tonar with the same threshold is used by Sarrafzadeh and Sarrafzadeh teaches a similar capacitance sensor for ulcers that can be used to detect diabetic foot ulcers ([¶14]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tonar with the uses of Sarrafzadeh in order to detected diabetic and pressure ulcers ([¶14]).
Tonar does not specifically disclose said first DFU reference value is a measurement of a second capacitance of a second region of foot tissue that is separated from and bisymmetric to, said first region of foot tissue, wherein said pair of bisymmetric regions are approximately equidistant to a line of symmetry of the body.  
Engler teaches an ulcer detection device that determines a reference from a bisymmetric location ([¶82,88] a spot on one foot is compared to a the same spot on the other foot). Therefore it would have been obvious to one ordinary skill in the art at the time of filing to combine the device of Tonar with the teachings of Engler as it would have been obvious and predictable to use a bisymmetric comparison because doing so would help determining susceptibility to an ulcer, while using an intra-patient control.
Regarding claim 2, Tonar discloses said first reference value is predetermined ([¶64]).  
Regarding claim 4, Tonar discloses said first reference value is determined from measurements of said first capacitance at said first region of tissue at one or more times prior to the most recent measurement of said first capacitance ([¶64,80]).  
Regarding claims 7, Tonar discloses said first reference value is a measurement of a second region is healthy foot tissue ([¶64,80]).  
 Regarding claim 9, Tonar teaches temperature sensors ([¶68,69]) but does not disclose using the temperature to determine ulcers. Engler teaches a similar device that comprises one or more temperature sensors that are configured to measure a temperature of said first region of tissue and are coupled to said processor, wherein: said instructions further comprise: a step of receiving information regarding said measured temperature from said one or more temperature sensors ([¶95-97]), and a step of comparing said measured temperature to a second reference value ([¶95-97]), and a step of providing a signal comprising providing said signal if said measured first capacitance differs from said first reference value by an amount greater than said predetermined first threshold ([¶64,80] of Tonar) and said measured temperature differs from said second reference value by an amount greater than a predetermined second threshold ([¶95-97] of Engler).  Therefore it would have been obvious to one ordinary skill in the art at the time of filing to combine the device of Tonar with the teachings of Engler as it is known more than applying a known technique to a known device ready for improvement that would yield the predictable result of a determining an ulcer.
Regarding claim 10, Tonar discloses the apparatus further comprising one or more optical sensors configured to image an underside of a foot of a patient while said patient is standing on said substrate ([¶68] a light sensor is considered an optical sensor).


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonar et al US 2016/0310034 and Sarrafzadeh et al. US 2014/0288397 further in view of Engler et al. US 2013/0261496 and further in view of Rangel et al. US 2010/0324455.
Regarding claim 31, Tonar discloses stimulation electrodes ([¶68]) but does not disclose the electronics that control them. 
Rangel teaches an apparatus further comprising: at least two stimulus electrodes disposed on the substrate such that a portion of a current passing between a pair of the stimulus electrodes will pass through a portion of the first region of tissue ([¶39]); and an external controller electrically connected to the at least two stimulus electrodes and configured to provide a therapeutic stimulus to the first region of tissue ([¶39,121]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tonar with the teachings of Rangel as it would have been obvious and predictable to also provide therapy in addition to diagnostics.
Regarding claim 32, Tonar discloses the external controller is further configured to control the two electrodes to detect conductive contact with the patient's skin during a sensing phase and to apply the therapeutic stimulus to the patient during a therapeutic phase ([¶68] contact sensors and the electrodes show contact if there is an impedance reading. There does not appear to be any determination of quality of contact just that there is contact. [¶39,121] therapy is delivered). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Tonar with the teachings of Rangel as it would have been obvious and predictable to determine contact for determining an appropriate reading.

Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that Tonar does not disclose determining a diabetic foot ulcer, Examiner respectfully disagrees. Tonar discloses determining the capacitance of the skin of the foot to look for ulcer formation. Additionally, Tonar determines a reference value and compares the first capacitance to that reference to determine if ulcers could or are forming. Nothing in the claims distinguishes a diabetic ulcer reference from the ulcer measurements of Tonar other than saying it is a DFU reference value. The reference value that Tonar uses would determine a diabetic foot ulcer as well. It has not been shown in the operation of the device and the comparison as claimed is different than the comparison of Tonar. Tonar determines the same parameters and the same limitations as the claim and makes a determination on the susceptibility of an ulcer forming and it has not been shown how this would not determine a diabetic ulcer. Similarly Tonar discloses that the first capacitance corresponds to a level of extracellular fluid at said first region as the impedance measurement corresponds to sub-epidermal moisture content which inherently includes components of intra and extracellular fluid.
Regarding Applicant’s arguments that the combination of Tonar, Sarrafzadeh and Engler do not disclose a DFU derived from a second capacitance of a second region bisymmetric to said first region, Examiner respectfully disagrees. Tonar discloses comparing the measure impedance to a threshold value or reference value. Engler is then relied on to teach using a reference value for a foot condition from a second region that is bisymmetric to the first region as it is from the other foot. Engler does not specifically disclose measuring impedance but Tonar is relied on to teach the impedance measurement and Engler is relied on to teach taking the reference measurement from a bisymmetric second region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                            
	/ALLEN PORTER/            Primary Examiner, Art Unit 3792